Citation Nr: 0218606	
Decision Date: 12/20/02    Archive Date: 12/24/02

DOCKET NO.  02-18 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted 
to reopen a claim for service connection for residuals of 
a right knee injury.

2.  Whether new and material evidence has been submitted 
to reopen a claim for service connection for residuals of 
a left knee injury.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The veteran served on active duty from June 1970 to 
January 1972.  His claims come before the Board of 
Veterans' Appeals (Board) on appeal from a February 2002 
decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma, which found 
that new and material evidence had not been submitted to 
reopen claims for service connection for residuals of 
right and left knee injuries.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully 
developed all evidence necessary for the equitable 
disposition of the claims.

2.  An October 1977 Board decision denied the veteran's 
claim for service connection for residuals of a right knee 
injury. 

3.  The evidence associated with the claims file since the 
October 1977 Board decision bears directly and 
substantially upon the specific subject matter under 
consideration, is neither cumulative nor redundant, and by 
itself and in connection with evidence previously 
assembled, is so significant that it must be considered to 
decide fairly the merits of the claim.

4.  An unappealed June 1995 RO decision denied the 
veteran's claim for service connection for residuals of a 
left knee injury.  

5.  The evidence associated with the claims file since the 
June 1995 RO decision bears directly and substantially 
upon the specific subject matter under consideration, is 
neither cumulative nor redundant, and by itself and in 
connection with evidence previously assembled, is so 
significant that it must be considered to decide fairly 
the merits of the claim.

CONCLUSIONS OF LAW

1.  The October 1977 Board decision that denied service 
connection for residuals of a right knee injury is final.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 20.1100 (2002).

2.  The evidence received since the October 1977 Board 
decision is new and material, and the claim for service 
connection for residuals of a right knee injury is 
reopened.  38 U.S.C.A. §§ 5103, 5108, 7104(b) (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 20.1105, 3.156, 3.159 (2002).

3.  The June 1995 RO decision that denied service 
connection for residuals of a left knee injury is final.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 20.302, 20.1103 (2002).

4.  The additional evidence presented since the June 1995 
RO decision is new and material, and the claim for service 
connection for residuals of a left knee injury is 
reopened.  38 U.S.C.A. §§ 5103, 5108 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.156, 3.159 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act (VCAA), 
which contains notice and duty-to-assist provisions.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The 
VCAA applies to all pending claims for VA benefits and 
provides, among other things, that the VA shall make 
reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  

The VCAA appears to have left intact the requirement that 
a veteran present new and material evidence to reopen a 
final decision under 38 U.S.C.A. § 5108 before the Board 
may determine whether the duty to assist is fulfilled and 
proceed to evaluate the merits of the claim.  It is 
specifically noted that nothing in the Act shall be 
construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence 
is presented or secured, as described in 38 U.S.C.A. § 
5108.  38 U.S.C.A. § 5103A(f) (West Supp. 2001).  

However, the United States Court of Appeals for Veterans 
Claims (Court) held that the duty to notify provisions of 
the VCAA apply to claimants who seek to reopen a claim by 
submitting new and material evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  In this case, 
the RO undertook action that is consistent with the 
notification and assistance provisions of the VCAA as it 
relates to new and material evidence claims, and then 
adjudicated the veteran's claims based on all of the 
evidence of record.  In a November 2001 letter, the RO 
notified the veteran of the evidence he is expected to 
obtain and which evidence VA will obtain.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio, 
supra.  The RO also outlined the evidence needed to prove 
each of the veteran's claims. 

II.  Discussion

The veteran is seeking service connection for residuals of 
right and left knee injuries.  Service connection may be 
granted for a disability resulting from a disease or 
injury incurred in or aggravated by service.  See 38 
U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.303(a) (2002).  Regulations provide that a preexisting 
injury or disease will be considered to have been 
aggravated by active duty service where there is an 
increase in disability during such service, unless there 
is a specific finding that the increase in disability is 
due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153 (West 1991 & Supp. 2001); 38 C.F.R. § 3.306(a) 
(2002).  Clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during 
service.  38 C.F.R. § 3.306(b) (2002).

Every person employed in the active military, naval, or 
air service shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except 
as to defects, infirmities, or disorders noted at the time 
of the examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. 
§§ 1111, 1137 (West 1991).

In this case, an original claim for service connection for 
residuals of a right knee injury was denied by the Board 
in October 1977.  The Board's decision was predicated on a 
finding that the veteran's right knee disability 
preexisted service and was not aggravated by service.  
Unless the Chairman orders reconsideration, or one of the 
other exceptions to finality apply, all Board decisions 
are final on the date stamped on the face of the decision 
and are not subject to revision on the same factual basis.  
See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

In 1994, the veteran also filed a claim for service 
connection for a left knee disability.  The RO denied the 
veteran's claim in June 1995 on the basis that his left 
knee disability also preexisted service and was not 
aggravated by service.  The veteran was notified of that 
decision and of his appellate rights in a June 1995 letter 
but did not seek appellate review within one year of 
notification.  Therefore, that decision is also final and 
not subject to revision upon the same factual basis.  See 
38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.302, 
20.1103.

In September 2001, the veteran sought to reopen his claims 
for service connection for residuals of right and left 
knee injuries.  Although both the October 1977 Board 
decision and the June 1995 RO decision are not subject to 
revision on the same factual basis, if new and material 
evidence is presented or secured with respect to either 
claim, the Secretary shall reopen and review the former 
disposition of that claim.  See 38 U.S.C.A. § 5108.  When 
a claim to reopen is presented, a two-step analysis is 
performed.  

The first step is to determine whether the evidence 
presented or secured since the last final disallowance of 
the claim is "new and material."  See Elkins v. West, 12 
Vet. App. 209, 218-19 (1999) (en banc); see also 38 
U.S.C.A.     § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).  New and material evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record 
at the time of the last prior denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a). 

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en 
banc) (discussing the analysis set forth in Elkins), 
overruled on other grounds sub nom.  Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The 
second step becomes applicable only when the preceding 
step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 325 (1999).  In order for evidence to be 
sufficient to reopen a previously disallowed claim, it 
must be both new and material.  If the evidence is not 
material, the inquiry ends and the claim cannot be 
reopened.  See (Russell) Smith v. West, 12 Vet. App. 312, 
314 (1999).

The additional evidence submitted in this case since the 
October 1977 Board decision and the June 1995 RO decision 
includes a lengthy examination report from R.H., D.O., 
dated in June 2002.  In that report, Dr. R.H. states that 
he reviewed the veteran's military medical records, 
military personnel records, as well as VA and non-VA 
medical records.  He also explained that he interviewed 
the veteran and conducted a thorough examination of both 
knees.  Based on that review and his examination, Dr. R.H. 
concluded that the veteran had internal derangement of the 
knees that was incurred in service.  Dr. R.H. also negated 
the finding that both disabilities preexisted service.  He 
then opined that service connection was warranted for 
right and left knee disabilities.  

This report is new, as it was not of record at the time of 
the October 1977 Board decision or the June 1995 RO 
decision, and is not cumulative of any other evidence at 
the time of those decisions.  This report is also 
probative of the central issue in this case as to whether 
the veteran's right and left knee disabilities had their 
onset in service as opposed to prior to service.  
Accordingly, the Board concludes that new and material 
evidence has been submitted since the October 1977 Board 
decision and the June 1995 RO decision.  Therefore, the 
claims for service connection for residuals of injuries to 
the right and left knees are reopened. 

Although the veteran's claims are reopened, the Board 
finds that additional development is needed before it can 
adjudicate the claims on the merits.  Therefore, the Board 
will undertake additional development, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2).  When it 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903 (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  After giving the notice and 
reviewing the veteran's response, the Board will prepare a 
separate decision addressing both issues on appeal. 











ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for residuals of a right knee 
injury, and, to this extent only, the appeal is granted.

New and material evidence has been submitted to reopen the 
claim for service connection for residuals of a left knee 
injury, and, to this extent only, the appeal is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

